Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:

1. A system for modeling presence and quality of original organic materials in a region, the system comprising:
one or more physical processors configured by machine-readable instructions to:
obtain paleobathymetry information for a time period of interest, the paleobathymetry information characterizing paleo water depth in the region;
obtain nutrient availability information, the nutrient availability information characterizing nutrient availability in the region;
obtain light penetration information, the light penetration information characterizing light penetration of water column in the region;
obtain sedimentation rate information, the sedimentation rate information characterizing sedimentation rate in the region;
determine, for a time step in a source rock development model, primary productivity in the region based on the nutrient availability in the region, the light penetration in the region, and the paleo water depth in the region;
determine delivery flux in the region based on the primary productivity in the region and the paleo water depth in the region;
determine burial efficiency in the region based on the paleo water depth in the region, the sedimentation rate in the region, and the primary productivity in the region;
determine burial flux in the region based on the delivery flux in the region and the burial efficiency in the region; and
determine original total organic carbon in the region based on the burial flux in the region and the sedimentation rate in the region.

The limitation “one or more physical processors …” is generic computer system and not significantly more.  The description of the type of data obtained fails to positively recite the requirement of performing the action of taking the data using a physical device.  The data description limitation is merely defining the type of data to be received rather than any physical action of performing a measurement using a particular device.
The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claim merely represents the results of an abstract determination in modelling the total organic carbon in a region.
The claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Independent claim 15 is similarly patent ineligible.
Thus claims 1, and 15 are patent ineligible under 35 USC 101.
The dependent claims 2-14 and 16-20 just further describe either the abstract idea, or provide further descriptions of the data considered, without providing any explicit recitation of any devices or transformation of an article.
Thus the dependent claims are also patent ineligible under 35 USC 101.

With Respect to the Prior Art
The prior art fails to anticipate or make obvious the combined limitations of claims 1 and 15.
Harris et al., US 2018/0267205 (hereinafter Harris) discloses a system for modeling presence and quality of original organic materials in a region ([0001] - discloses ... techniques for imaging past original and present day spatial distributions of an Earth resources; [0028] to predict, or rather retrodict (estimate a past state from present recorded data using a model); the distribution of organic rich potential source needs such a modelling approach), the system comprising:
one or more physical processors configured by machine-readable instructions to obtain paleobathymetry information for a time period of interest, the paleobathymetry information characterizing paleo water depth in the region (abstract...calculating with a processor, a retrodictive model of the characteristic based on the (1) palaeotopography data, (2) the palaeobathymetry [paleo water depth of the past] data, and (3) the paleo-earth systems model...);
obtain nutrient availability information, the nutrient availability information characterizing nutrient availability in the region ([0107] ... upwelling is a potent process in the supply of nutrients to the photic zone ... );
obtain light penetration information, the light penetration information characterizing light penetration of water column in the region ([0113] ... nutrient supply, water turbidity and the related depth of light penetration are some of the factors that control primary productivity in the marine photosynthetic biosphere; upwelling is one of the factors in the supply of nutrients to the photic zone and low light levels are a seasonal limit on primary productivity ... );
obtain sedimentation rate information, the sedimentation rate information characterizing sedimentation rate in the region ([0120] – [0121] ... gravitational re-sedimentation [sedimentation rate] into deep water is modelled using the ArcGIS flow accumulation tool; re-sedimentation values are cumulative, and thus represent maximum downslope fluxes): primary productivity depends upon nutrient availability and light penetration ([0113]).
Harris fails to disclose - determine, for a time step in a source rock development model, primary productivity in the region based on the nutrient availability in the region, the light penetration in the region, and the paleo water depth in the region; determine delivery flux in the region based on the primary productivity in the region and the paleo water depth in the region; determine burial efficiency in the region based on the paleo water depth in the region, the sedimentation rate in the region, and the primary productivity in the region; determine burial flux in the region based on the delivery flux in the region and the burial efficiency in the region; and determine original total organic carbon in the region based on the burial flux in the region and the sedimentation rate in the region.
Bohacs et al., US 2010/0175886 (hereinafter 'Bohacs') discloses a method for retrodicting source-rock quality (Abstract) further comprising a model for predicting source rock occurrence, character or distribution (see claims 1, 4, [0006]) and total organic carbon content using a Bayesian network ([0077]-[0081]).
Bohacs fails to disclose determine, for a time step in a source rock development model, primary productivity in the region based on the nutrient availability in the region, the light penetration in the region, and the paleo water depth in the region; determine delivery flux in the region based on the primary productivity in the region and the paleo water depth in the region; determine burial efficiency in the region based on the paleo water depth in the region, the sedimentation rate in the region, and the primary productivity in the region; determine burial flux in the region based on the delivery flux in the region and the burial efficiency in the region; and determine original total organic carbon in the region based on the burial flux in the region and the sedimentation rate in the region.
Ducros et al., US 2017/0167230 (hereinafter Ducros) discloses a method of exploitation of a sedimentary basis by means of maps of total organic carbon (Abstract) further comprising constructing models of total organic carbon TOCO and of hydrogen index HI0 at every point of the sedimentary layer at a time of deposition of the sedimentary layer ([0036]).
Ducros fails to disclose determine, for a time step in a source rock development model, primary productivity in the region based on the nutrient availability in the region, the light penetration in the region, and the paleo water depth in the region; determine delivery flux in the region based on the primary productivity in the region and the paleo water depth in the region; determine burial efficiency in the region based on the paleo water depth in the region, the sedimentation rate in the region, and the primary productivity in the region; determine burial flux in the region based on the delivery flux in the region and the burial efficiency in the region; and determine original total organic carbon in the region based on the burial flux in the region and the sedimentation rate in the region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/           Primary Examiner, Art Unit 2857